DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a lighting device comprised of, in part, a phosphor layer disposed on the resin layer; and an ink layer disposed on the phosphor layer; wherein the ink layer has a first ink layer disposed on the phosphor layer and a second ink layer having an upper height higher than an upper height of the first ink layer with respect to an upper surface of the phosphor layer, and wherein the first ink layer includes a first-first ink layer on the phosphor layer and a first-second ink layer having an upper height smaller than an upper height of the first-first ink layer with respect to the upper surface of the phosphor layer. Claims 2-8 are allowed due to their dependency upon claim 1. 
	Regarding claim 9, the prior art of record fails to teach or suggest a lighting device comprised of, in part, a phosphor layer disposed on the resin layer; and an ink layer disposed on an upper surface and a plurality of side surfaces of the phosphor layer, wherein the ink layer includes a first ink layer disposed on the upper surface and the plurality of side surfaces of the phosphor layer and a second ink layer disposed between regions of the first ink layer, and wherein the first ink layer includes regions having different heights from a center of the ink layer toward an upper end of the second ink layer based on the upper surface of the phosphor layer. Claims 10-12 are allowed due to their dependency upon claim 9. 
	Regarding claim 13, the prior art of record fails to teach or suggest a lighting device comprised of, in part, a phosphor layer disposed on the resin layer; and an ink layer disposed on an upper surface of the phosphor layer, wherein the ink layer has a plurality of concave portions recessed from an upper surface toward a lower surface of the ink layer, and wherein the plurality of concave portions of the ink layer is spaced apart from the lower surface of the ink layer. Claims 14-20 are allowed due to their dependency upon claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875